—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1998, which, inter alla, assessed Aster Corporation for additional unemployment insurance contributions based upon remuneration paid to claimant and those similarly situated.
Claimant was employed as a laborer by Aster Corporation, a general contractor, for a period of 12 weeks and received $2,400 in remuneration. When claimant subsequently filed for unemployment insurance benefits based in part on his employment with Aster, Aster objected on the ground that claimant was an independent contractor. The Unemployment Insurance Appeal Board ultimately concluded that claimant was an employee of Aster and credited him with the weeks he worked for and the wages paid by Aster. There is substantial evidence to support the Board’s conclusion that claimant was Aster’s employee (see, e.g., Matter of Smith [Henrikson—Sweeney], 243 AD2d 908). Claimant testified that he was hired at an hourly rate set by Aster and that Aster also established the hours of work and provided transportation, tools, supplies and supervision at the work site. Aster billed its clients directly and would have paid claimant if, for some reason, the client had not paid. To the extent that the testimony of Aster’s representative conflicted with claimant’s testimony, a question of credibility was presented for the Board to resolve (see, Matter of Ibarra *727[Jes Label & Tape—Sweeney], 238 AD2d 664). We have considered Aster’s other arguments and find them meritless.
Crew III, J. P., Peters, Spain, Graffeo and Mugglin JJ., concur. Ordered that the decision is affirmed, without costs.